Citation Nr: 0722484	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.  The veteran died in September 1973.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by which the RO denied the 
appellant's claim.  

In February 2007, the appellant testified at a hearing before 
the undersigned at the RO.  She waived initial RO 
consideration of evidence submitted in conjunction with her 
hearing.  38 C.F.R. § 20.1304 (c) (2006).  


FINDINGS OF FACT

1.  During his lifetime, the veteran was not in receipt of 
service connection for any disability.  

2.  The veteran died in September 1973; the cause of death 
was listed as a suicide resulting from a gunshot wound to the 
chest.  

3.  The veteran's death is not the result of a disease or 
injury incurred in service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in March 2004 and September 2006 letters, the 
RO notified the appellant of the information and evidence 
needed to substantiate and complete her claim, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the appellant to 
identify any additional information that she felt would 
support her claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  The appellant was also apprised of 
disability ratings and effective dates.  Dingess/Hartman, 
supra.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the appellant.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The record 
also contains a VA psychological opinion obtained in 
connection with the claim.  Other potentially relevant 
evidence referenced by the appellant is no longer available, 
according to her assertions.  There is no indication that any 
other available and relevant evidence has not been associated 
with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  In 
order for suicide to constitute willful misconduct, the act 
of self-destruction must be intentional.  A person of unsound 
mind is incapable of forming an intent (mens rea, or guilty 
mind, which is an essential element of crime or willful 
misconduct).  It is a constant requirement for a favorable 
action that the precipitating mental unsoundness be service 
connected.  38 C.F.R. § 3.302(a) (2006).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.

Factual Background 

The service medical records reflect no psychiatric problems, 
alcohol abuse, or alcoholism.

During service, the veteran sent the appellant, whom he had 
not yet married, many letters that included references to 
drinking.  For example, in October 1945 he wrote about 
acquiring some scotch and a few cases of beer that he shared 
with friends and that he did not think that he had ever had 
so much to drink.  He said, "Boy, I wish I had a drink of 
that scotch right now, maybe it would straighten me out.  I 
have butterflies in my tummy.  That is the only thing I hate 
about the day after".  

From March to April 1951, the veteran was hospitalized at a 
VA facility due to emotional problems.  On admission, he 
stated that he had taken on additional employment and was 
sleep deprived.  He became irritable and had crying spells.  
According to the records, he exhibited symptoms of anxiety 
and depression.  He was admitted to an open psychiatric ward.  
The diagnosis was of acute situational maladjustment 
manifested by insomnia, fatigue, crying spells, stress 
stemming from excessive vocational pursuits, and mild 
schizoid personality.  The prognosis was excellent.    

From January to February 1973, the veteran was hospitalized 
at Our Lady of Peace Hospital.  On admission, he asserted 
that had a "habit of drinking" for many years but nothing 
like his alcohol consumption during the past several years 
and unlike the increased alcohol abuse over the previous six 
months.  He spoke of changes in his marriage that had taken 
place in recent times and estrangement from his wife.  He 
also mentioned difficulty functioning at work.  According to 
the discharge report, the veteran had been receiving 
treatment at Sts. Mary and Elizabeth Hospital where he was 
receiving treatment for congestive heart failure that was 
considered secondary to chronic ethanolism.  The veteran 
appeared anxious and stated that he drank to relieve those 
feelings.  The discharge diagnosis was of episodic excessive 
drinking, depressive neurosis, and passive-dependent 
personality.  

In September 1973, the veteran died of a gunshot wound to the 
chest that was ruled a suicide.  During his lifetime, the 
veteran had no service-connected disabilities.

In a written statement received in July 2005, the appellant 
indicated that the veteran was reared in a non-alcoholic 
family and began drinking during service in the Marine Corps, 
where, according to her, drinking was encouraged.  She 
asserted that the veteran's addiction to alcohol was due to 
service and that his suicide resulted from alcoholism 
acquired in service.

In July 2006, at an RO hearing, the appellant again asserted 
that the veteran enlisted at the age of 18 and entered into 
an environment that encouraged drinking.  She also stated 
that the veteran did not consume alcohol prior to service.  
The appellant knew the veteran before service and married him 
thereafter.  She testified that upon the veteran's 
separation, she noticed that he was drinking excessively.  
She testified that approximately two years after her marriage 
to the veteran, he received treatment at Old Nichols Hospital 
for alcoholism but that records of that hospitalization were 
no longer available.  She further stated that soon after 
separation, when drinking, the veteran would discuss moving 
bodies in Guam.  He stopped speaking of Guam in later years.

In August 2006, the RO sought a VA opinion regarding the 
cause of the veteran's death.  A VA psychologist reviewed the 
record in its entirety and opined that there was no clear 
correlation between the veteran's alcohol consumption in 
service and alcoholism that can only be documented decades 
after service.  There was also, according to the 
psychologist, no evidence that there was a nexus between any 
mental illness the veteran may have suffered and service.  
She opined, therefore, that the veteran's mental state that 
led to his suicide was not likely the result of service.  

During her February 2007 hearing before the undersigned, the 
appellant testified that the veteran was an alcoholic from 
the time he separated from service until his death.  In the 
Marine Corps, where the veteran enlisted at an early age, he 
was encouraged and even coerced into drinking.  She also 
testified that between separation and his hospitalization in 
1951 he had sought treatment for alcoholism but that there 
were no records from this period.  

Discussion

Because the veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c).  As noted above, in order for 
suicide to constitute willful misconduct, the act of self-
destruction must be intentional.  A person of unsound mind, 
however, is incapable of forming intent.

In the instant case, it is undisputed that the veteran 
suffered from psychiatric illness at the time of his demise.  
A few months before his death, indeed, he was diagnosed with 
depressive neurosis.  Throughout the years, the veteran was 
found to be depressed or anxious.  None of the evidence, 
medical or otherwise, has suggested that the veteran was of 
sound mind at the time of his death or was otherwise capable 
of forming the intent necessary for self-destruction.  
Accordingly, the Board finds that the veteran's act of 
suicide does not constitute willful misconduct as defined by 
the regulations and will proceed to analyze the appellant's 
claim on the merits.

The appellant contends that the veteran committed suicide due 
to years of alcoholism that began during service with the 
Marine Corps.  The appellant, however, has not been shown to 
be component to render medical opinions, and the Board cannot 
credit her assertions in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  In any event, because she filed 
her claim of service connection for the cause of the 
veteran's death based on alcohol abuse in November 2003, well 
after October 31, 1990, it must be denied as due to 
misconduct etiology, namely, the abuse of alcohol.  38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  

Further, service connection for the cause of the veteran's 
death cannot be granted as due to a mental illness related to 
service that ultimately drove him to suicide.  Admittedly, 
the veteran was drinking in service, as evidenced by his 
letters to the appellant.  However, the service medical 
records reflect no treatment or complaints relevant to 
psychiatric problems, and the first record of psychiatric 
treatment after service is dated in 1951, quite a few years 
thereafter.  The appellant testified that the veteran sought 
psychiatric treatment before 1951; however, the record 
contains no documentation of the such treatment.  In any 
event, the condition that ultimately drove the veteran to 
suicide is unrelated to service according to the only 
competent opinion of record, namely that of the VA 
psychologist rendered in August 2006.  Because the competent 
evidence reflects no relationship between any late-in-life 
psychiatric condition and service, service connection for the 
cause of the veteran's death is denied.  38 C.F.R. § 3.312.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


